AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT &, g
S

 

for the s
Northern District of California Tone 8 ~ y O
PG “Sys
“eV,
United States of America ) & 26, MN
©
v. CaseNo. |9- ‘7| 374- Megees
Cz 0,
£ : gaa
Sodnen. Butler ) Charging District: “Os
Defeddant ) Charging District’s Case No. 4

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

Place: ‘Courtroom No.:
Date and Time: CFL Mttheatrin
V . i

is court to the clerk of the court where the

 

 

 

   

The clerk is ordered to transfer any bail deposited in the reg
charges are pending.

Date: g

() Y Uudge 'y signature

Magistrate Tudge Cusav van Newly

Printed name and title
